DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           BOCA BEND, LLC,
                              Appellant,

                                      v.

                      LEONARD MERZEL,
         BOCA BEND HOMEOWNERS ASSOCIATION, INC., and
              A & W PROPERTY MANAGEMENT, INC.,
                          Appellees.

                                No. 4D18-3707

                               [October 3, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 502016CA010379.

   Richard A. Sherman, Sr. of Law Offices of Richard A. Sherman, P.A.,
Fort Lauderdale, and Fred L. Fulmer of Law Offices of Fred L. Fulmer, P.A.,
Fort Lauderdale, for appellant.

   No appearance filed for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.